            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )     CRIMINAL NO.: 18-00161-KD-B-2
                                           )
LEEDARRIUS LAMAR SHEPHERD,                 )
                                           )
       Defendant.                          )

                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT

       Pursuant to the United States Magistrate Judge’s Report and Recommendation

(Doc. 60) and without any objection having been filed by the parties, defendant

Leedarrius Lamar Shepherd’s plea of guilty to Counts One and Four of the Indictment is

now accepted and the Defendant is adjudged guilty of such offense.

       A sentencing hearing has been scheduled for January 4, 2019 at 10:00 a.m. in

Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile, Alabama

36602 under separate order.

                              DONE the 5th day of October 2018.

                                    /s/ Kristi K. DuBose
                                    KRISTI K. DuBOSE
                                    CHIEF UNITED STATES DISTRICT JUDGE
